Citation Nr: 0033765	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  91-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for dyshidrosis of the 
fingers, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.  

This appeal arises from a January 1990 rating action, which 
confirmed the evaluations then in effect for the disabilities 
at issue.  (At that time the veteran's migraine headaches 
were evaluated as 30 percent disabling, and the skin disorder 
effecting his fingers was evaluated as 10 percent disabling.)  
After expressing his disagreement with this decision, and the 
issuance of a statement of the case, the veteran perfected an 
appeal with respect to these issues in September 1990.  In 
April 1992, the veteran appeared at a hearing conducted by a 
member of the Board of Veterans' Appeals (Board), now 
referred to as veterans law judges, and in August 1992, the 
Board remanded the matter to the regional office (RO) for 
additional development.  

While this matter was in Remand status, additional claims 
were considered by the RO, including a claim for service 
connection for post traumatic stress disorder.  That benefit 
was granted in an August 1994 rating action, and the disorder 
was evaluated as 100 percent disabling.  In the same rating 
action, the evaluation assigned for the veteran's migraine 
headaches was increased to 50 percent, effective from May 
1989.  It appears that the RO mistakenly understood these 
actions to have satisfied the veteran's appeal, and several 
years passed before this error was recognized.  Eventually, 
however, a supplemental statement of the case was issued in 
June 2000, and the matter was returned to the Board.  In 
November 2000, the Board noted that the hearing at which the 
veteran previously testified was conducted by a veterans law 
judge, who was no longer employed by the Board.  Therefore, 
the veteran was given the opportunity to appear at another 
hearing by a different veterans law judge.  The veteran 
declined that opportunity, indicating that he did not want an 
additional hearing, and the case was then referred to the 
service organization representing him.  In December 2000, 
that organization prepared an Appellant's Brief, and the case 
was forwarded to the undersigned for her consideration.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran is currently assigned the maximum schedular 
evaluation for migraine headaches.  

3.  The symptoms of the veteran's migraine headaches are 
fully contemplated by the criteria for the 50 percent 
schedular disability evaluation currently in effect.  

4.  The veteran's migraine headaches are not shown to require 
frequent periods of hospitalization, or to exclusively 
produce marked interference with employment.  

5.  Dyshidrosis of the veteran's fingers is not shown to be 
productive of exudation or constant itching, extensive 
lesions, or marked disfigurement. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for migraine 
headaches are not met. 38 U.S.C.A. 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 8100 
(2000).  



2.  The criteria for an increased evaluation for dyshidrosis 
of the fingers are not met. 38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§  4.1, 4.2. 4.7, 
Diagnostic Code 7806 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that that VA has met 
its duty to assist in developing the facts pertinent to the 
veteran's claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A).  The 
record includes several reports of examinations conducted for 
VA purposes in connection with this claim, relevant records 
pertaining to this appeal have been associated with the 
claims file, and there have been no assertions by either the 
veteran or his representative that additional relevant 
records are available.  It also appears that the RO has 
informed the veteran, by means of the statement of the case 
and supplemental statements of the case issued during the 
course of this appeal, of that evidence which would be 
necessary to substantiate his claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

a.  Migraine Headaches

With respect to the veteran's claim concerning his migraine 
headaches, a review of the record reflects that the veteran 
was initially awarded service connection for that disorder, 
which was assigned a non-compensable disability evaluation, 
in a November 1971 rating action.  This was based on a review 
of the veteran's service medical records and the report of an 
examination conducted for VA purposes in August 1971.  The 
veteran's service records reflected treatment for migraine 
headaches, and the diagnosis of that disability was also made 
when the veteran was examined by VA.  Since, however, the 
veteran did not report for the neurologic evaluation 
scheduled in connection with his claim, there was no 
meaningful record on which to judge the level of impairment 
caused by the migraines.  Accordingly, a non-compensable 
evaluation was assigned at that time.  

The disability evaluation assigned for the veteran's migraine 
headaches was increased to 10 percent in a March 1976 rating 
action, effective from June 1975.  This action followed a 
review of a VA hospital in-patient record that included 
treatment for migraine headaches, and the report of a VA 
examination, conducted in November 1975.  That showed that 
the veteran complained that his headaches would sometimes be 
accompanied by nausea, and could last from one to four days.  
He indicated, however, that these headaches would not occur 
every month, although he could get two in one month on 
occasion. 

In a May 1979 rating action, the disability evaluation 
assigned for the veteran's headaches was increased to 30 
percent, effective from January 1979.  This followed a review 
of records that showed the veteran's headaches could last 
several hours, and may occur three or four times a month.  
This 30 percent evaluation remained in effect until the 
August 1994 rating action mentioned in the Introduction to 
this decision.  In that rating action, the veteran's 
disability evaluation was increased to 50 percent effective 
from May 1989.  

The veteran's migraine headaches are evaluated under the 
provisions of 38 C.F.R. Part IV, Diagnostic Code 8100.  Under 
this code, a 50 percent evaluation is the highest rating 
available and is assigned when there is very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The provisions of 38 C.F.R. 
§ 3.321(b)(1), however, provide that in exceptional cases, 
where the schedular evaluations are found to be inadequate, 
an extra-schedular evaluation is permitted.  Such a situation 
contemplates evidence reflecting the presence of a marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  

The evidence associated with the file in connection with this 
aspect of the appeal includes the veteran's testimony where 
he described headaches that occur once a week and may last 
from one day to three days, and are accompanied by nausea, 
blurred vision, and a sense of disorientation.  The evidence 
also includes the reports of examinations conducted for VA 
purposes in September 1989 and December 1992.  The former 
included the veteran's remarks that his headaches were 
associated with vomiting, neck tightness, photophobia and 
teeth gnashing, and that together with his psychiatric 
problems, cost him his employment with two companies.   The 
latter report revealed that the veteran complained of 
frequent headaches occurring once per week that last from 24 
to 72 hours, and were accompanied by blurred vision, nausea, 
vomiting, photophobia, and phonophobia.  The veteran also 
described these headaches as interfering with work 
productivity when they occurred.  

The evidence also contains a number of more recently dated VA 
outpatient and in-patient treatment records.  While these 
reflect that the veteran still experiences headaches, the 
severity and duration of them were not particularly 
described.   

After considering the foregoing evidence, the Board concludes 
that an increased disability evaluation for the veteran's 
migraine headaches is not warranted.  As previously 
mentioned, the veteran is already assigned the maximum 
schedular evaluation for this disability.  Moreover, the 
evidence does not show that any of the symptoms or impairment 
caused by this disability are not contemplated by the 50 
percent rating that has been assigned in this case.  The 
veteran describes frequent, prolonged prostrating headache 
attacks that interfere with his employability, which very 
nearly tracks the criteria for a 50 percent rating.  
Furthermore, since the evidence does not show frequent 
periods of hospitalization for migraine headaches, or that 
these headaches exclusively produce marked interference with 
employment, an extra-schedular evaluation for the veteran's 
disability is not warranted.  Under the circumstances 
described above, it is the Board's conclusion that a basis 
upon which to assign an increased rating for migraine 
headaches has not been presented and the veteran's appeal in 
this regard is denied.  

b.  Skin Disorder

Regarding the veteran's claim concerning dyshidrosis of his 
fingers, the record reflects that the veteran was initially 
awarded service connection for this disability in a March 
1976 rating action.  At that time, the disability was 
evaluated as non-compensably disabling.  This action followed 
a review of the veteran's service medical records on which 
were documented a number of occasions when eruptions were 
noted on the veteran's hand and arm, as well as the report of 
an examination conducted for VA purposes in November 1975.  
During this examination, it was noted that there were 
scattered resolving vesicular lesions on the lateral aspects 
of many of the veteran's fingers, which were diagnosed as 
mild dyshidrosis. 

The veteran's non-compensable disability evaluation for his 
skin disorder remained in effect until a June 1981 rating 
action.  In that decision, the veteran's disability 
evaluation was increased to 10 percent, effective from July 
1980.  This action was based on a review of a report of 
examination conducted for VA purposes in November 1980.  This 
revealed that the veteran's hands exhibited hyperpigmented 
areas where there had previously been lesions, but which had 
since subsided.  The veteran's 10 percent rating in this 
regard has remained in effect to the present time.  

Under the criteria applicable to evaluating the veteran's 
skin disability, a 10 percent rating is assigned when it is 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating, the 
highest schedular rating for this disability, is assigned 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. Part IV, Diagnostic Code 7806.  

Evidence obtained in connection with the veteran's present 
appeal includes the report of an examination conducted for VA 
purposes in September 1989.  This revealed that the veteran's 
hands were described as clear.  At the hearing at which the 
veteran testified in April 1992, he described experiencing 
blister like eruptions on the tops of the hands, that 
particularly occur during hot weather, which eventually crust 
over.  He indicated that these lesions were not painful, but 
that they itch and, given the nature of his work at that 
time, would prevent him from performing his tasks.  A letter 
dated in April 1992 from the veteran's wife included her 
comments that the veteran's hands would flare-up, but she did 
not otherwise provide a more detailed description of this 
condition.  When the veteran was more recently examined in 
connection with his claim in April 2000, no lesions were 
observed, and the veteran's skin was described as within 
normal limits.  Similarly, a review of VA outpatient and in-
patient records dated between 1998 and 2000, fail to show any 
which demonstrated the presence of exfoliation, exudation, 
itching, lesions or disfigurement with respect to the 
veteran's hands.  

In this case, the skin condition for which service connection 
has been established effects only the veteran's hands.  
Although at his hearing in 1992, the veteran described 
blister like eruptions that occurred on the tops of the 
hands, particularly during hot weather, the medical evidence 
obtained during this appeal fails to show the presence of any 
lesions.  When the veteran's hands were specifically 
examined, they were described as clear, or that his skin was 
normal.  Clearly, this evidence does not show exudation or 
itching constant, extensive lesions, or marked disfigurement.  
In view of this evidence, the criteria for a rating in excess 
of 10 percent for dyshidrosis of the fingers are not met.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's hand disability 
resulted in frequent periods of hospitalization.  Moreover, 
while this service-connected disability may have had an 
adverse effect upon employment at some point, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.


ORDER

Entitlement to an increased rating for migraine headaches is 
denied.  

Entitlement to an increased rating for dyshidrosis of the 
fingers is denied.  


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

